UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam VT Growth Opportunities Fund The fund's portfolio 3/31/15 (Unaudited) COMMON STOCKS (97.7%) (a) Shares Value Aerospace and defense (5.8%) Bombardier, Inc. Class B (Canada) 28,104 $55,474 General Dynamics Corp. 1,848 250,829 Honeywell International, Inc. 5,848 610,005 Northrop Grumman Corp. 2,483 399,664 United Technologies Corp. 3,480 407,856 Airlines (0.8%) Spirit Airlines, Inc. (NON) 3,122 241,518 Auto components (0.2%) Toyota Industries Corp. (Japan) 1,300 74,502 Automobiles (0.4%) Yamaha Motor Co., Ltd. (Japan) 4,800 115,914 Banks (1.2%) Bank of America Corp. 10,559 162,503 PacWest Bancorp 3,923 183,949 Beverages (1.2%) Coca-Cola Co. (The) 1,304 52,877 PepsiCo, Inc. 3,054 292,023 Biotechnology (6.6%) Alkermes PLC (NON) 1,026 62,555 Biogen (NON) 1,242 524,422 Celgene Corp. (NON) 5,423 625,163 Gilead Sciences, Inc. (NON) 6,926 679,648 Neuralstem, Inc. (NON) (S) 18,066 34,325 Vertex Pharmaceuticals, Inc. (NON) 465 54,856 Building products (0.9%) Assa Abloy AB Class B (Sweden) 2,069 123,315 Fortune Brands Home & Security, Inc. 3,300 156,684 Capital markets (1.8%) Charles Schwab Corp. (The) 8,740 266,046 Goldman Sachs Group, Inc. (The) 1,070 201,128 KKR & Co. LP 3,076 70,164 Chemicals (3.7%) Axalta Coating Systems, Ltd. (NON) 5,308 146,607 Axiall Corp. 3,192 149,832 Dow Chemical Co. (The) 2,748 131,849 E.I. du Pont de Nemours & Co. 1,783 127,431 Huntsman Corp. 5,651 125,283 Monsanto Co. 2,765 311,173 Symrise AG (Germany) 1,670 105,629 Commercial services and supplies (0.7%) Tyco International PLC 4,645 200,014 Communications equipment (0.4%) QUALCOMM, Inc. 1,829 126,823 Consumer finance (0.4%) American Express Co. 1,728 134,991 Containers and packaging (0.4%) Packaging Corp. of America 1,364 106,651 Diversified financial services (0.4%) CME Group, Inc. 1,237 117,156 Electronic equipment, instruments, and components (1.2%) Anixter International, Inc. (NON) 1,730 131,705 Corning, Inc. 6,238 141,478 Hollysys Automation Technologies, Ltd. (China) (S) 4,505 89,514 Energy equipment and services (1.5%) Baker Hughes, Inc. 2,563 162,956 Schlumberger, Ltd. 2,752 229,627 Weatherford International PLC (NON) 3,657 44,981 Food and staples retail (2.5%) Costco Wholesale Corp. 1,951 295,567 CVS Health Corp. 4,432 457,427 Food products (0.9%) Keurig Green Mountain, Inc. 1,157 129,272 Mead Johnson Nutrition Co. 1,481 148,885 Health-care equipment and supplies (3.9%) Becton Dickinson and Co. 1,343 192,841 Boston Scientific Corp. (NON) 17,749 315,045 C.R. Bard, Inc. 1,074 179,734 Cooper Cos., Inc. (The) 871 163,243 GenMark Diagnostics, Inc. (NON) 6,137 79,658 Medtronic PLC 2,918 227,575 Health-care providers and services (0.4%) AAC Holdings, Inc. (NON) (S) 3,641 111,342 Health-care technology (0.2%) Inovalon Holdings, Inc. Class A (NON) 2,465 74,468 Hotels, restaurants, and leisure (3.6%) Hilton Worldwide Holdings, Inc. (NON) 13,808 408,993 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 8,993 192,990 Restaurant Brands International, Inc. (Canada) (NON) (S) 2,777 106,665 Starbucks Corp. 1,945 184,192 Wyndham Worldwide Corp. 1,884 170,445 Household durables (1.7%) Panasonic Corp. (Japan) 10,700 140,486 PulteGroup, Inc. 9,225 205,072 Whirlpool Corp. 822 166,093 Independent power and renewable electricity producers (0.4%) Calpine Corp. (NON) 5,713 130,656 Industrial conglomerates (0.6%) Siemens AG (Germany) 1,569 169,867 Insurance (1.2%) American International Group, Inc. 2,298 125,907 Hartford Financial Services Group, Inc. (The) 2,990 125,042 Prudential PLC (United Kingdom) 4,528 112,114 Internet and catalog retail (3.5%) Amazon.com, Inc. (NON) 1,177 437,962 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Global Fashion Holding SA (acquired 8/2/13, cost $21,942) (Private) (Brazil) (F) (RES) (NON) 518 11,571 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Priceline Group, Inc. (The) (NON) 442 514,554 TripAdvisor, Inc. (NON) 897 74,603 Zalando SE (Germany) (NON) 935 23,385 Internet software and services (9.7%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 2,622 218,255 AOL, Inc. (NON) 2,990 118,434 Baidu, Inc. ADR (China) (NON) 784 163,386 Facebook, Inc. Class A (NON) 10,753 884,058 Google, Inc. Class A (NON) 1,085 601,850 Google, Inc. Class C (NON) 1,424 780,352 GrubHub, Inc. (NON) 1,111 50,428 Twitter, Inc. (NON) 1,505 75,370 IT Services (2.4%) Visa, Inc. Class A 11,007 719,968 Life sciences tools and services (1.0%) Agilent Technologies, Inc. 4,323 179,621 Waters Corp. (NON) 864 107,412 Machinery (0.7%) KION Group AG (Germany) 2,224 91,131 Pall Corp. (S) 1,101 110,529 Media (4.3%) Charter Communications, Inc. Class A (NON) 722 139,425 Comcast Corp. Class A 5,527 312,110 DISH Network Corp. Class A (NON) 1,945 136,267 Liberty Global PLC Ser. A (United Kingdom) (NON) 1,556 80,087 Lions Gate Entertainment Corp. (S) 3,217 109,121 Live Nation Entertainment, Inc. (NON) 11,562 291,709 Time Warner, Inc. 2,562 216,335 Multiline retail (0.7%) Dollar General Corp. (NON) 2,832 213,476 Oil, gas, and consumable fuels (3.2%) Cabot Oil & Gas Corp. 4,374 129,164 Cheniere Energy, Inc. (NON) 774 59,908 EOG Resources, Inc. 2,610 239,311 EP Energy Corp. Class A (NON) (S) 5,570 58,374 Gaztransport Et Technigaz SA (France) 1,409 83,145 Gulfport Energy Corp. (NON) 2,701 124,003 QEP Resources, Inc. 4,838 100,872 Suncor Energy, Inc. (Canada) 3,409 99,615 Whiting Petroleum Corp. (NON) 2,339 72,275 Personal products (1.6%) Coty, Inc. Class A (NON) (S) 6,123 148,605 Estee Lauder Cos., Inc. (The) Class A 3,851 320,249 Pharmaceuticals (5.2%) Actavis PLC (NON) 2,209 657,443 Bristol-Myers Squibb Co. 4,050 261,225 Jazz Pharmaceuticals PLC (NON) (S) 410 70,844 Mylan NV (NON) 4,336 257,342 Perrigo Co. PLC 944 156,279 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 2,440 152,012 Real estate investment trusts (REITs) (0.7%) American Tower Corp. (R) 2,131 200,634 Real estate management and development (0.4%) RE/MAX Holdings, Inc. Class A 3,953 131,279 Road and rail (2.2%) Genesee & Wyoming, Inc. Class A (NON) 844 81,395 Union Pacific Corp. 5,459 591,264 Semiconductors and semiconductor equipment (3.3%) Avago Technologies, Ltd. 1,411 179,169 Broadcom Corp. Class A 5,428 235,005 Intel Corp. 3,253 101,721 Lam Research Corp. 1,767 124,105 Maxim Integrated Products, Inc. 2,803 97,572 Micron Technology, Inc. (NON) 9,559 259,336 Software (5.3%) Activision Blizzard, Inc. 6,582 149,576 Cadence Design Systems, Inc. (NON) 5,035 92,845 Microsoft Corp. 5,727 232,831 Mobileye NV (Israel) (NON) (S) 2,649 111,337 Oracle Corp. 6,403 276,289 Red Hat, Inc. (NON) 2,527 191,420 Salesforce.com, Inc. (NON) 4,759 317,949 TiVo, Inc. (NON) 14,575 154,641 TubeMogul, Inc. (NON) (S) 3,645 50,374 Specialty retail (2.2%) Advance Auto Parts, Inc. 611 91,461 Home Depot, Inc. (The) 2,457 279,140 Tiffany & Co. 929 81,761 TJX Cos., Inc. (The) 2,982 208,889 Technology hardware, storage, and peripherals (5.6%) Apple, Inc. 11,173 1,390,258 EMC Corp. 3,899 99,658 SanDisk Corp. 1,184 75,326 Western Digital Corp. 1,263 114,946 Textiles, apparel, and luxury goods (2.2%) Coach, Inc. 2,697 111,737 Michael Kors Holdings, Ltd. (NON) 2,595 170,621 NIKE, Inc. Class B 3,669 368,111 Wireless telecommunication services (0.5%) Vodafone Group PLC ADR (United Kingdom) 4,581 149,707 Total common stocks (cost $20,692,033) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Actavis PLC Ser. A, 5.50% cv. pfd. (NON) 67 $67,804 Total convertible preferred stocks (cost $67,000) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 10,890 $7,950 Neuralstem, Inc. Ser. J (acquired 1/3/14, cost $—) (F) (RES) 1/3/19 3.64 5,587 — Total warrants (cost $10,999) SHORT-TERM INVESTMENTS (4.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 1,053,500 $1,053,500 Putnam Short Term Investment Fund 0.09% (AFF) 201,117 201,117 Total short-term investments (cost $1,254,617) TOTAL INVESTMENTS Total investments (cost $22,024,649) (b) FORWARD CURRENCY CONTRACTS at 3/31/15 (aggregate face value $791,422) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Sell 5/20/15 $110,411 $112,613 $2,202 JPMorgan Chase Bank N.A. Euro Sell 6/17/15 91,060 102,380 11,320 State Street Bank and Trust Co. Euro Sell 6/17/15 75,668 74,531 (1,137) Japanese Yen Sell 5/20/15 216,383 214,476 (1,907) UBS AG Euro Sell 6/17/15 276,411 287,422 11,011 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 720 $— 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks $8,804 baskets 2,850 — 8/13/15 (3 month USD-LIBOR-BBA plus 38 bp) A basket (JPCMPNET) of common stocks 30,516 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $29,894,915. (b) The aggregate identified cost on a tax basis is $22,080,908, resulting in gross unrealized appreciation and depreciation of $9,024,621 and $560,034, respectively, or net unrealized appreciation of $8,464,587. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $11,574, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $955,473 $2,299,109 $3,053,465 $121 $201,117 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,053,500, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,021,856. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $3,479 to cover certain derivative contracts and the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,044 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $5,271,819 $354,287 $11,574 Consumer staples 1,844,905 — — Energy 1,321,086 83,145 — Financials 1,718,799 112,114 — Health care 5,167,053 — — Industrials 3,105,232 384,313 — Information technology 8,355,979 — — Materials 1,098,826 105,629 — Telecommunication services 149,707 — — Utilities 130,656 — — Total common stocks Convertible preferred stocks 67,804 — — Warrants 7,950 — — Short-term investments 201,117 1,053,500 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $21,489 $— Total return swap contracts — 39,320 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$24,533	$3,044 Equity contracts	47,270	— Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$1,000,000 OTC total return swap contracts (notional)$290,000 Warrants (number of warrants)16,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: OTC Total return swap contracts*# $— $39,320 $— $— 39,320 Forward currency contracts# 2,202 11,320 — 11,011 24,533 Total Assets $2,202 $50,640 $— $11,011 $63,853 Liabilities: OTC Total return swap contracts*# — Forward currency contracts# — — 3,044 — 3,044 Total Liabilities $— $— $3,044 $— $3,044 Total Financial and Derivative Net Assets $2,202 $50,640 $(3,044) $11,011 $60,809 Total collateral received (pledged)##† $— $— $— $— Net amount $2,202 $50,640 $(3,044) $11,011 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
